Eckert, J. During the months of April, May and June, 1945, claimant, Illinois Bell Telephone Company, furnished telephone service at its Blue Island Exchange to the Department of Public Works and Buildings, Division of Highways, of the State of Illinois, pursuant to contract. Claimant’s charge for these services was $100.20 which has not been paid. The regular monthly statements for these services were promptly mailed by (claimant to the respondent, but were misplaced in the office of the Division of Highways, so that the Division of Highways failed to submit statements to its general office until after September 30, 1945. The claim being for services furnished prior to July 1, 1945, during the 63rd biennium, it could not be paid after September 30,1945. Sufficient funds remained in the appropriation for payment. Where a claimant has performed services for the respondent in accordance with a duly authorized contract, has submitted its statement of costs and charges to the respondent within reasonable time, and has not received payment, and where such non-payment is due to no fault on the part of the claimant, there remaining a sufficient unexpended balance in the appropriations from which payment could have been made, the claimant is entitled to an award. (Rock Island Sand and Gravel Company vs. State of Illinois, 8 C. C. R. 165; Elgin, Joliet and Eastern Railway Company vs. State of Illinois, 10 C. C. R. 243; City of Kankakee vs. State of Illinois, 12 C. C. R. 393.) An award is therefore entered in favor of the claimant in the sum of $100.20.